Citation Nr: 0119243	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran had 20 years, 8 months, and 1 day of active 
service when he retired from the military in December 1977.  
He died in August 1999.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied her claim for service connection for the cause of his 
death.


REMAND

When denying the claim in February 2000, the RO determined 
that it was not well grounded because there was no objective 
medical evidence of record indicating the veteran's death 
from myocardial failure due to or as a consequence of 
coronary insufficiency due to or as a consequence of 
hypertensive arteriosclerotic heart disease was related to 
his service-connected post-traumatic stress disorder (PTSD) 
or otherwise to his service in the military.

The appellant alleges that years of chronic, recurring panic 
or anxiety attacks caused by the PTSD and the use of 
prescribed medication for treatment of it, which had harmful 
side effects, eventually led to the veteran's fatal heart 
disease.  And as support for her claim, she has submitted 
several pages of medical treatise evidence, presumably 
obtained from the internet, essentially suggesting there is a 
cause-and-effect relationship between an increase in symptoms 
associated with PTSD and higher incidences of death from 
heart disease.  Her representative also submitted an 
additional supporting medical opinion drawing the same 
conclusion, which was authored in February 1999 by Lawrence 
D. Schwartz, M.D., who is a staff psychiatrist of the PTSD 
clinical team in the mental health clinic of the VA Medical 
Center (VAMC) in Portland, Oregon.

While an appellant may invoke an accepted medical treatise in 
order to establish the required nexus linking the veteran's 
death to his service in the military-here, via his service-
connected PTSD, the treatise evidence may not simply provide 
speculative generic statements not relevant to the veteran's 
claim in particular.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000)).  Rather, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of the specific case in question there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  Id; see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  The Board also notes that the 
opinion from Dr. Schwartz, while probative, was not provided 
concerning this particular case-but rather, concerning 
another case altogether involving an entirely different 
veteran.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new law, among 
other things, redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also eliminates the 
concept of a well-grounded claim, which was the basis of the 
RO's denial, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

A remand also is necessary in this case to have the RO obtain 
a professional opinion from a qualified physician indicating 
the medical probability that the veteran's death from heart 
disease was related to his service-connected PTSD.  See, 
e.g., EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. 
Brown, 9 Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.


2.  Thereafter, the RO should obtain a 
medical opinion indicating the likelihood 
that the veteran's death from heart 
disease was related to his service-
connected PTSD.  And since the purpose of 
obtaining the opinion is to resolve this 
dispositive question of whether his 
terminal heart disease was related to his 
service in the military, by way of his 
PTSD, to the extent possible, the 
physician providing the opinion should set 
forth his/her findings in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard-
particularly insofar as the several pages 
of medical treatise evidence submitted by 
the appellant and the February 1999 
medical opinion of Dr. Schwartz at the 
VAMC in Portland.  It also is imperative 
that the physician review the other 
evidence in the claims folder, as well, 
including a copy of this remand, prior to 
rendering the opinion, and that the 
physician provide the rationale underlying 
all opinions expressed-citing, if 
necessary, to specific evidence in 
the record.  And the report of the opinion 
should be typewritten, for clarity and 
legibility, and should be associated with 
the other evidence on file in the 
deceased veteran's claims folder.

3.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.


4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


